              Case 2:20-cv-00357-RSL Document 7 Filed 08/24/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9    ROBERT MONSTER,
10                         Plaintiff,
                                                              NO. C20-357RSL
11                  vs.
12    GANEDEN BIOTECH, INC., et al.,                          ORDER OF DISMISSAL FOR
                                                              FAILURE TO PERFECT SERVICE OF
13                         Defendants.                        SUMMONS AND COMPLAINT
14

15
            This matter comes before the Court sua sponte. The complaint in this matter was filed on
16
     March 4, 2020. To date, plaintiff has failed to perfect service of the summons and complaint
17
     upon defendants or to make a timely request for extension of the service date, as required by
18
     Fed. R. Civ. P. 4(m). The Court having given plaintiff notice of this deficiency on July 22,
19
     2020, Dkt. #6, hereby DISMISSES the above-captioned complaint without prejudice.
20
            IT IS NOW, THEREFORE, ORDERED that this matter be DISMISSED.
21
            DATED this 24th day of August, 2020.
22

23

24                                             A
                                               Robert S. Lasnik
25                                             United States District Judge
26

27
     ORDER OF DISMISSAL FOR FAILURE TO PERFECT SERVICE OF SUMMONS AND
28   COMPLAINT
